NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 11, 2018* 
                                 Decided May 14, 2018 
                                             
                                         Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 

 
No. 17‐2787 
 
SHANNON PATTERSON,                            Appeal from the United States District 
      Plaintiff‐Appellant,                    Court for the Eastern District of Wisconsin. 
                                               
      v.                                      No. 16‐CV‐942‐JPS 
                                               
RANDALL HEPP, et al.,                         J.P. Stadtmueller, 
      Defendants‐Appellees.                   Judge. 
 
                                       O R D E R 

        Shannon Patterson, a Wisconsin inmate, challenges only the district court’s 
refusal to recruit counsel for him in his suit under the Eighth Amendment against 
officials at Fox Lake Correctional Institution. Because Patterson has not shown that a 
lawyer would have made a difference in his case, we affirm the judgment. 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
 
No. 17‐2787                                                                              Page 2 
 
         
        This case arises out of a fall that Patterson suffered at Fox Lake after tripping 
over a loose floor tile outside his cell. (For years, the floors at the prison had been 
deteriorating, with some tiles bulging unevenly up to a third of an inch off the ground.) 
As a result of the fall, Patterson says that he aggravated prior injuries from a car 
accident, including fractures in his ribs, left leg, and left scapula. Prison officials 
promptly dispatched him to an outside emergency room, where doctors noted only a 
large bruise on his leg. They x‐rayed the leg, saw only his prior fractures, and 
prescribed ibuprofen. 
         
        While at Fox Lake, Patterson has received extensive treatment for his leg injury. 
He had frequent appointments with outside medical providers at the University of 
Wisconsin Hospital and Clinics and regularly saw a specialist who performed two 
surgeries in hopes of reducing the pain in his leg and increasing his mobility. After his 
fall, Patterson also began to complain of pain in his back and neck, but the prison’s 
nurses and doctors found no objective evidence to corroborate those complaints. 
(Patterson, however, criticizes the examination by the prison’s doctor, Charles Larson, 
as cursory.)   
         
        About a month after his fall, an X‐ray of Patterson’s back and shoulders revealed 
reduced space in one disk of his lower back but no acute injuries, aside from the scapula 
fracture for which Patterson repeatedly has declined surgery. Fox Lake’s doctor, 
Richard Steliga, diagnosed Patterson with chronic pain syndrome and concurred with 
Dr. Larson that Patterson’s current medications were appropriate. The following year, 
Patterson’s leg specialist recommended that he try physical therapy for his back and 
neck, and Patterson did so. Several months later, he was given a transcutaneous 
electrical nerve stimulation unit to reduce his pain. 
         
        Patterson then filed this suit, alleging that Warden Randall Hepp and 
Superintendent John Maggioncalda had negligently or recklessly ignored the risks 
posed by the uneven prison floor and that various medical staff—Drs. Larson and 
Steliga, nurse practitioner Robert Frank, and two administrative employees of the 
medical unit—were deliberately indifferent to his pain and negligent with his 
treatment.   
         
        Patterson later received electromyography tests that revealed mild, chronic 
neuropathy in his left leg but no evidence of nerve damage in his upper body. On the 
 
No. 17‐2787                                                                          Page 3 
 
advice of Patterson’s leg specialist, the prison doctors sought to have Patterson see a 
spine specialist, but by the time defendants moved for summary judgment he had not 
yet seen one. 
         
        Two months before the close of discovery, Patterson requested counsel based on 
his legal inexperience, his difficulty concentrating (caused by a head injury from his 
pre‐incarceration car accident), and his need to rely on a jailhouse lawyer for help in 
drafting legal documents. The court denied the request because Patterson had not 
shown that his case was so complex that he could not adequately litigate it despite any 
mental impairments. The court acknowledged Patterson’s reliance on the jailhouse 
lawyer, but determined that he had not shown he was incapable of litigating alone. 
         
        Days before the defendants moved for summary judgment, Patterson again 
asked the court to recruit him counsel based on a recent psychological exam diagnosing 
him with “mild neurocognitive disorder,” as well as an affidavit from the jailhouse 
lawyer attesting to Patterson’s difficulties concentrating and remembering. The court 
denied this motion too, noting the psychiatrist’s conclusion that Patterson was “quite 
clear in his thought process” and able to articulate his thoughts, if given time.   
         
        The court proceeded to grant defendants’ motion for summary judgment. With 
regard to Patterson’s claims about the floor condition, the court determined that the 
prison’s loose tiles were not dangerous enough to violate the Eighth Amendment and 
that Hepp and Maggioncalda were entitled to immunity for any state‐law negligence 
claim. On Patterson’s Eighth Amendment claim relating to his post‐fall medical care, 
the court concluded that he had not provided evidence for a jury to find that the 
prison’s staff was deliberately indifferent to his pain. The court dismissed Patterson’s 
state‐law medical malpractice claim because he did not produce any expert testimony 
that his treatment fell below the applicable standard of care. Finally the court denied 
another of Patterson’s requests for counsel—his third—which he had filed at the close 
of briefing on the summary judgment motion. He then sought reconsideration, asking a 
fourth time for the assistance of counsel, but that motion was also denied. 
         
        On appeal Patterson challenges only the first two denials of his request for 
counsel. The district court abused its discretion in denying his requests, he says, 
because the court disregarded his myriad limitations—his inability on his own to collect 
and present complex medical evidence; his reliance on the assistance of a jailhouse 
lawyer to prepare his case; and his concentration lapses lingering from his brain injury. 
 
No. 17‐2787                                                                                Page 4 
 
In support he cites Jackson v. Hepp, 558 F. App’x 689 (7th Cir. 2014), a prisoner’s‐rights 
case in which we vacated summary judgment for defendant officials because the 
plaintiff, who had been taking psychiatric medications that made it difficult for him to 
focus, needed help from counsel to address gaps in the evidence. 
         
        After a district court finds that a pro se litigant has tried to find a lawyer, it must 
ask “whether the difficulty of the case—factually and legally—exceeds the particular 
plaintiff’s capacity as a layperson to coherently present it.” Pruitt v. Mote, 503 F.3d 647, 
655 (7th Cir. 2007) (en banc). We review the court’s decision not to recruit counsel for an 
abuse of discretion. Id. at 658. But even if the court has abused its discretion, we will not 
reverse unless the appellant can show that he was prejudiced by his lack of counsel. 
See Tidwell v. Hicks, 791 F.3d 704, 709 (7th Cir. 2015). In making this determination, we 
ask if there is “a reasonable likelihood that the presence of counsel would have made a 
difference in the outcome of the litigation.” Pruitt, 503 F.3d at 659 (emphasis omitted).   
         
        We need not consider here whether the district court mishandled Patterson’s first 
two motions for counsel, because he has not shown that the court’s decision prejudiced 
him. No lawyer could help him overcome the district court’s proper determination that 
the uneven floor at Fox Lake was not a danger of constitutional magnitude and that 
Hepp and Maggioncalda were immune from damages claims under Wisconsin law. 
See Pyles v. Fahim, 771 F.3d 403, 410 (7th Cir. 2014) (“Federal courts consistently have 
adopted the view that slippery surfaces … in prisons, without more, cannot constitute a 
hazardous condition of confinement.”); Brown v. Acuity, 833 N.W.2d 96, 106 (Wis. 2013) 
(describing scope of discretionary immunity under Wisconsin law).   
         
        Nor do we see a reasonable likelihood that a lawyer could have avoided 
summary judgment on Patterson’s medical claims. To show medical malpractice, he 
would have needed an expert to testify that the treatment he received—treatment on 
which the emergency‐room staff, the prison staff, and the outside specialist all 
concurred—fell below the standard of care. And for the constitutional claim, the expert 
would have to opine that the treatment deviated so far from this standard that the 
doctors’ deliberate indifference could be inferred. See Petties v. Carter, 836 F.3d 722, 729 
(7th Cir. 2016) (en banc), cert. denied, 137 S. Ct. 1578 (2017). Mere disagreement with the 
defendants’ diagnostic and treatment decisions would not be enough for either claim. 
See id.; Nowatske v. Osterloh, 543 N.W.2d 265, 275–76 (Wis. 1996); Francois v. Mokrohisky, 
226 N.W.2d 470, 472 (Wis. 1975). Given the extensive treatment Patterson received here, 
finding such an expert would at best be unlikely. 
 
No. 17‐2787                                                                             Page 5 
 
        
       Finally, Patterson’s case is distinguishable from Jackson. The doctors in Jackson 
had ignored a specialist’s instructions to clean Jackson’s post‐surgical wounds, and the 
wounds eventually became severely infected. See 558 F. App’x at 691–92. Such 
disregard for treatment advice can be a strong hint of deliberate indifference. See, e.g., 
Arnett v. Webster, 658 F.3d 742, 753 (7th Cir. 2011). In contrast, Patterson’s doctors 
generally implemented the specialist’s recommendations. And on the one occasion 
when they did not do so—when they did not at first provide Patterson softer shoes as 
suggested—they conferred with the specialist and located shoes that met his 
recommendation and satisfied the prison regulations. The thorough treatment Patterson 
received shows that his claims failed not for lack of his own abilities (or for those of the 
jailhouse lawyer) but because nothing he alleged suggested malpractice, let alone 
deliberate indifference. See Jackson v. Kotter, 541 F.3d 688, 700 (7th Cir. 2008). 
        
                                                                                   AFFIRMED